Case: 12-14448   Date Filed: 07/31/2014   Page: 1 of 28


                                                       [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                    ____________________________

                             No. 12-14448
                     ___________________________

                   D.C. Docket No. 1:10-cr-00310-WSD-JFK-2

UNITED STATES OF AMERICA,

                                                            Plaintiff–Appellee,

                                 versus

INGER L. JENSEN,

                                                        Defendant–Appellant.

                    ____________________________

                             No. 12-15897
                     ___________________________

                   D.C. Docket No. 1:10-cr-00310-WSD-JFK-1

UNITED STATES OF AMERICA,

                                                            Plaintiff–Appellee,

                                 versus

ANDREW S. MACKEY,

                                                        Defendant–Appellant.
                Case: 12-14448       Date Filed: 07/31/2014       Page: 2 of 28




                              _________________________

                      Appeals from the United States District Court
                         For the Northern District of Georgia
                             ________________________

                                        (July 31, 2014)

Before TJOFLAT and PRYOR, Circuit Judges, and SCOLA, * District Judge.

PER CURIAM:

         A jury found defendants Andrew Mackey and Inger Jensen guilty of

conspiring to defraud investors and of committing mail and wire fraud in

furtherance of a Ponzi scheme that swindled investors out of $5 million. The

district court sentenced Mackey to 324 months of imprisonment and Jensen to 168

months of imprisonment. In this consolidated appeal, Mackey and Jensen raise

numerous alleged errors by the district court relating to the admission of evidence,

limitation on cross-examination, jury instructions, prosecutorial misconduct,

sufficiency of the evidence, and the application of certain sentencing

enhancements. We affirm their convictions and sentences.

    I.      Background

         From approximately 1995 to 2007, Mackey and Jensen operated Andrew

Samuel Mackey Financial Funding Corporation (ASM), an investment company

*
 Honorable Robert N. Scola, Jr., United States District Judge for the Southern District of
Florida, sitting by designation.


                                                2
              Case: 12-14448    Date Filed: 07/31/2014    Page: 3 of 28


that offered several investment programs, including the Wealth Enhancement Club

and the Loan Warranty Program. Investors in the Wealth Enhancement Club

would provide ASM a large investment, with the expectation that ASM would

place the principal in foreign, high-yield investments for a promised rate of return

of approximately 10% to 20% a month. Investors in the Loan Warranty Program

would provide ASM with approximately 17% of their mortgage value with the

expectation that ASM would invest those funds for five years and return sufficient

funds to pay off the property owner’s mortgage. Most of ASM’s Wealth

Enhancement Club investors lost their money. The government subsequently

investigated ASM, which resulted in an indictment that charged Mackey and

Jensen with one count of conspiracy to defraud investors, seven counts of wire

fraud, and nine counts of mail fraud relating to the Wealth Enhancement Club.

      At trial, the government presented testimony from investors, the

intermediaries ASM used to attract investors, an attorney who had advised Mackey

that the Loan Warranty Program was likely a Ponzi scheme, the Securities and

Exchange Commission (SEC) attorney who investigated ASM, and a forensic

accountant.

      The investors who testified at trial all told similar stories: They each

invested in the Wealth Enhancement Club and lost most, if not all, of their

investment. Early investors received monthly payments at first, and a handful of



                                          3
              Case: 12-14448    Date Filed: 07/31/2014    Page: 4 of 28


early investors did make a profit from investing with ASM. Eventually, ASM’s

payments became sporadic and, at some point, investors stopped receiving

payments entirely. Some investors never received any money back from ASM and

lost their entire principal. Each investor received falsified monthly statements

showing that their principal was accumulating interest and steadily growing. One

investor testified that an April 2007 statement showed that his initial investment of

$100,000 had grown to over $400,000. None of the statements ever reflected that

ASM had lost money, and none reflected that any of their principal had been used

for administrative costs or for commissions to intermediaries. Some investors

received 1099s and paid taxes on the earned interest reflected in those forms.

      The investors testified that Mackey provided them with various excuses for

why ASM was not making payments, including blaming the delay on the Patriot

Act, tornados, or other natural or governmental acts in the news. Mackey told one

investor that ASM’s funds were seized by J.P. Morgan Chase after a Panamanian

company sent Mackey a bad check. Mackey also told him that ASM was getting

involved in a billion-dollar transaction with Cargill Hiller McCoy. Some investors

attempted to get in touch with Jensen and Mackey with little to no success.

      ASM paid commissions to “intermediaries” whom ASM used to recruit

investors. Intermediaries met with investors, answered their questions, and

assisted them in signing a joint venture agreement that would then be sent to ASM



                                          4
             Case: 12-14448     Date Filed: 07/31/2014   Page: 5 of 28


for Mackey to sign. Investors were also required to submit a payment at the time

the investor signed the joint venture agreement.

      Intermediaries attended conference calls with Mackey and Jensen. During

conference calls Jensen and Mackey falsely represented to the intermediaries that

ASM was making money, and Mackey would e-mail the intermediaries about

various profitable investments ASM was making on behalf of its clients. Later,

when ASM stopped making payments, Mackey said that payments were delayed

because the Patriot Act required funds to go through a special governmental

process to ensure the money wasn’t being laundered, and that President George W.

Bush’s speeches contained information to people in the money industry about why

the funds were delayed. The intermediaries were also told that the Pacific Asian

Atlantic Foundation (PAAF) had essentially taken over ASM and had bonds to

back the Wealth Enhancement Club, but that the intermediaries were never to

contact PAAF. Mackey once told the intermediaries that ASM had $1 billion of

funds or bonds with Banco de Venezuela.

      The conference calls would sometimes feature guest speakers discussing

different high-yield investment opportunities. One intermediary testified that the

guest speakers would always discuss investments at a very high level that she did

not always understand. She believed that Mackey did not always understand what

they were saying either. Over the course of the conference calls, it became clear to



                                         5
               Case: 12-14448    Date Filed: 07/31/2014   Page: 6 of 28


the intermediaries that the transactions ASM hoped to use to obtain large returns

were not taking place.

       On one conference call Mackey mentioned that an “ungrateful client” had

complained and that there was an ongoing investigation. The intermediaries were

instructed not to talk to the SEC if contacted because, according to Mackey, that

would hold up payments to clients. Mackey also told the intermediaries to instruct

their clients to “keep quiet” and not discuss ASM with anyone other than Mackey,

Jensen, or an intermediary because any investigation would slow down their

receipt of profits.

       The prosecution also presented evidence and testimony from Robert

Townsend, an attorney who had evaluated the Loan Warranty Program. In a

document Mackey reviewed before starting the Wealth Enhancement Club,

Townsend noted that governmental authorities may view the Loan Warranty

Program as a Ponzi scheme because it offered high returns and was relying on

third-party high-yield investments to generate those returns.

       The government’s evidence established that over the course of

approximately four years, ASM held six different bank accounts. Mackey and

Jensen were signatories on all of the accounts, at least one of which was a joint

account between ASM, Mackey, and Jensen. On one ASM account, Mackey is

listed as ASM’s president, and Jensen is listed as its vice president.



                                           6
                Case: 12-14448   Date Filed: 07/31/2014   Page: 7 of 28


      ASM received over $12 million from individual investors but invested only

about a third of that money by sending it to other entities. ASM lost its entire

principal on all but two of its investments. The records reflected that ASM paid

approximately $1.1 million to intermediaries and paid approximately $5.5 million

to investors.

      Bank records establish over $500,000 in transfers from ASM accounts

directly to Jensen and Mackey, including ATM withdrawals and over-the-counter

cash withdrawals. Jensen wrote most, if not all, of the checks for ASM and she

continued to write checks from ASM accounts to herself and Mackey after

payments to ASM investors stopped. Monies from ASM bank accounts were also

used to pay for credit cards held by Jensen and Mackey individually.

      There were significant disparities between the balances reflected in ASM’s

bank records and what Mackey and Jensen were telling the investors about those

balances. In April 2006, ASM told its investors that it had over $6 million in its

accounts, when its actual balance was just over $100,000 at the time. In October

2006, ASM told its investors that it had over $14 million in its accounts, when its

balance was then approximately $150,000. Similarly, in April 2007, ASM told its

investors that it had almost $50 million in the bank, but its balance was less than

$300,000. In one e-mail, Jensen indicated that ASM had opened a bank account in

Panama and that she had personally confirmed that the account contained a $330



                                          7
                Case: 12-14448      Date Filed: 07/31/2014    Page: 8 of 28


million balance by calling the bank. There was no evidence that ASM ever had

$330 million in a bank account.

         Mackey testified extensively on his own behalf and denied defrauding any

investors. He testified that the contracts signed by investors called for ASM to

work on a “best efforts” basis and that the hope of high-yield investments did not

come without risk. Mackey claimed that the investors’ monies were lost because

ASM was defrauded by the entities in which it placed the funds for investment and

that he was as much of a victim as the investors.

         After an eight-day trial, the jury returned guilty verdicts on fifteen of the

seventeen counts of the indictment.

   II.      Challenges to evidentiary rulings

         Mackey and Jensen challenge several of the district court’s evidentiary

rulings. We are persuaded by none of their arguments. We review the district

court’s evidentiary rulings for an abuse of discretion and will reverse “only if the

resulting error affected the defendant’s substantial rights.” United States v. Dodds,

347 F.3d 893, 897 (11th Cir. 2003). We determine whether error was harmless “by

weighing the record as a whole . . . examining the facts, the trial context of the

error, and the prejudice created thereby as juxtaposed against the strength of the

evidence of [the] defendant’s guilt.” United States v. Hands, 184 F.3d 1322, 1329

(11th Cir. 1999) (internal quotation marks and citation omitted).



                                             8
              Case: 12-14448     Date Filed: 07/31/2014   Page: 9 of 28




          a. Admission of the summary charts into evidence

      Mackey and Jensen contend that the district court erred in admitting the

government’s summary charts because the summaries were inaccurate and did not

fairly represent the evidence presented to the jury. Before admitting this evidence,

the district court asked whether there was any objection. Mackey and Jensen

replied that they had no objection. In fact, Mackey stated that he affirmatively

stipulated to their admission. After identifying the exhibit numbers, the district

court again asked whether there was any objection to their admission. Mackey and

Jensen confirmed that they had no objection. Mackey and Jensen invited any error

the district court may have made in this regard, and we are precluded from

reviewing this argument on appeal. United States v. Brannan, 562 F.3d 1300,

1306 (11th Cir. 2009) (“Where a party invites error, the Court is precluded from

reviewing that error on appeal.” (internal quotation marks omitted)); United States

v. Ross, 131 F.3d 970, 988 (11th Cir. 1997) (“It is a cardinal rule of appellate

review that a party may not challenge as error a ruling or other trial proceeding

invited by that party.” (internal quotation marks omitted)).

          b. Admission of evidence related to the Loan Warranty Program

      Mackey also claims that the district court erred in admitting evidence

relating to the Loan Warranty Program, a program not charged in the indictment,



                                          9
             Case: 12-14448    Date Filed: 07/31/2014    Page: 10 of 28


and allowing that evidence to dominate the government’s presentation. We

disagree.

      In admitting this evidence, the district court found that some evidence

relating to the Loan Warranty Program was necessary to understand the context,

motive, and setup of the Wealth Enhancement Club. Evidence introduced at trial

established that some investors participated in both the Loan Warranty Program

and the Wealth Enhancement Club, and that capital invested in both programs was

commingled in ASM’s bank accounts. There was at least some evidence that

capital invested into the Loan Warranty Program was used to pay returns to

investors in the Wealth Enhancement Club. Moreover, the district court instructed

the jury that it could consider evidence relating to the Loan Warranty Program only

for the limited purpose of evaluating Mackey’s intent. The court did not abuse its

discretion in admitting evidence relating to the Loan Warranty Program.

      Even if the district court erred in admitting this evidence, any error was

harmless since there was overwhelming evidence relating directly to the Wealth

Enhancement Club to establish Mackey’s intent. See United States v. Gamory, 635

F.3d 480, 494-95 (11th Cir. 2011). Trial testimony established that the Wealth

Enhancement Club was never profitable, and early investors were paid “returns”

from capital invested by other investors. One witness testified that Mackey

represented to the intermediaries that ASM was profitable and was involved in



                                         10
             Case: 12-14448     Date Filed: 07/31/2014    Page: 11 of 28


large-scale international deals. ASM continued to send Wealth Enhancement Club

investors account statements showing steadily increasing principals even after

ASM had lost or spent much of that capital. There was evidence that Mackey

relayed various excuses for non-payment to its intermediaries and instructed

intermediaries to inform Wealth Enhancement Club investors not to report ASM to

any governmental authorities. There was also evidence that Mackey ignored

Wealth Enhancement Club investors’ withdrawal requests and requests for

information and that Mackey initially sought to evade the FBI’s investigation into

ASM. In light of this evidence and our independent review of the record, we do

not agree that evidence relating to the Loan Warranty Program dominated the

government’s presentation. Further, there is not a reasonable likelihood that its

admission affected the jury’s verdict.

          c. Admission of the Townsend memorandum

      At trial, the government introduced a document created by attorney Robert

Townsend in which Townsend opined on the legality of the Loan Warranty

Program. Mackey and Jensen contend that the memorandum was protected by the

attorney-client privilege and should not have been admitted against Mackey. Even

if admissible, they challenge its relevancy and argue that it was so prejudicial that

the court should have excluded it under Rule 403 of the Federal Rules of Evidence.

They also contend that the government improperly used the evidence to establish



                                          11
             Case: 12-14448     Date Filed: 07/31/2014    Page: 12 of 28


the ultimate issue and that it was improper for the district court to allow the

memorandum to be presented to the jury through Townsend’s live testimony.

      We need not determine whether the Townsend memorandum was protected

by the attorney-client privilege because, even if it was, Mackey waived the

privilege. Mackey’s counsel asserted a good-faith advice of counsel defense in his

opening statement:

      And most of these deals, if not all of them, had one thing in common,
      and that is that they all either had a lawyer or a Ph.D. who was
      involved in the transaction and who was, you know, explaining to Mr.
      Mackey how this was fine and how this was going to work.

By claiming that Mackey lacked intent to defraud because attorneys told him that

Wealth Enhancement Club transactions were legal, Mackey waived the attorney-

client privilege with respect to communications with counsel concerning its

legality. Cox v. Adm’r U.S. Steel & Carnegie, 17 F.3d 1386, 1417, 1419 (11th Cir.

1994); United States v. Bilzerian, 926 F.2d 1285, 1292-93 (2d Cir. 1991), cert.

denied, 502 U.S. 813, 112 S. Ct. 63, 116 L.Ed.2d 39 (1991).

      Because the Townsend memorandum evaluated only the legality of the Loan

Warranty Program, Mackey and Jensen contend that it was not relevant to the

Wealth Enhancement Club. We disagree. The Townsend memorandum warned

that the high-yield investments ASM was investing in and relying on to generate

returns for the Loan Warranty Program were probably Ponzi schemes. It also

warned that law enforcement entities would likely view the Loan Warranty

                                          12
             Case: 12-14448     Date Filed: 07/31/2014   Page: 13 of 28


Program itself as a Ponzi scheme because ASM was offering extremely high rates

of return and was relying on high-yield investments as the basis for generating

those returns. The Wealth Enhancement Club’s business model was similar—it

offered extremely high rates of return and, in part, relied on high-yield investments

as the basis for generating returns. Because Mackey used this business model for

the Wealth Enhancement Club after receiving and reviewing the Townsend

memorandum, the district court was well within its discretion to find that it was

relevant to Mackey’s intent regarding the Wealth Enhancement Club.

      We also cannot say that the district court abused its discretion in determining

that the danger of unfair prejudice did not substantially outweigh the probative

value of the Townsend memorandum. In criminal trials, relevant evidence is

inherently prejudicial, so a district court may exclude relevant evidence “only

when unfair prejudice substantially outweighs probative value.” United States v.

Merrill, 513 F.3d 1293, 1301 (11th Cir. 2008) (quoting United States v.

Betancourt, 734 F.2d 750, 757 (11th Cir. 1984)). “When reviewing issues under

Rule 403, we look at the evidence in a light most favorable to its admission,

maximizing its probative value and minimizing its undue prejudicial impact.”

United States v. Brown, 441 F.3d 1330, 1362 (11th Cir. 2006). Mackey’s intent

was the lynchpin of his defense, and this evidence was highly probative of that

intent. The district court admitted it only against Mackey and for the limited



                                         13
             Case: 12-14448     Date Filed: 07/31/2014   Page: 14 of 28


purpose of determining his intent. The court provided a limiting instruction during

Townsend’s testimony and on two other occasions during trial. Irrelevant portions

of the Townsend memorandum were redacted. Moreover, the court’s repeated

instruction to the jury that the Townsend memorandum could not be considered

against Jensen mitigated any potential “spillover effect” from the admission of this

evidence. United States v. Kennard, 472 F.3d 851, 859 (11th Cir. 2006).

Accordingly, we affirm the district court’s decision to admit the Townsend memo.

United States v. Smith, 459 F.3d 1276, 1296 (11th Cir. 2006).

      Finally, viewing the record as a whole, we cannot say that allowing

Townsend to testify or the manner in which the government used the Townsend

memorandum warrants a new trial. Other than a few background questions,

Townsend’s testimony was limited to reading portions of the document admitted

into evidence. And, in the context of the entire trial, the government did not

improperly use this piece of evidence. Although the Townsend memorandum

advised that law enforcement officials would likely view the Loan Warranty

Program as a Ponzi scheme, it did not opine on the legality of the Wealth

Enhancement Club. Nor did the memorandum directly opine on Mackey’s and

Jensen’s guilt or innocence. The government’s questions to Mackey on his

decision to invest Wealth Enhancement Club capital in third-party high-yield

investment programs after reviewing Townsend’s advice were appropriate and



                                         14
             Case: 12-14448     Date Filed: 07/31/2014    Page: 15 of 28


relevant to Mackey’s intent. In addition, the district court properly instructed the

jury regarding consideration of this evidence. We presume the jury followed the

court’s instructions. United States v. Ramirez, 426 F.3d 1344, 1352 (11th Cir.

2005).

          d. Limits on cross-examination regarding the joint venture agreement

      Mackey and Jensen argue that the district court erred by not allowing them

to cross-examine the investors on their understanding of the risk-disclosure and

best efforts provisions in the joint venture agreements. They claim that the

limitation violated their Sixth Amendment right to confront witnesses against them

and that it resulted in the exclusion of crucial evidence necessary to establish a

valid defense. We are not persuaded by either argument.

      To show a violation of the Confrontation Clause of the Sixth Amendment, a

defendant must “demonstrate that he was prohibited from engaging in otherwise

appropriate cross-examination designed to show bias on the part of the witness,

and thereby expose to the jury the facts from which jurors could appropriately

draw inferences relating to the reliability of the witnesses.” United States v.

Orisnord, 483 F.3d 1169, 1178 (11th Cir. 2007) (internal quotation marks

omitted). “The test for the Confrontation Clause is whether a reasonable jury

would have received a significantly different impression of the witness’ credibility

had counsel pursued the proposed line of cross-examination.” United States v.



                                          15
               Case: 12-14448       Date Filed: 07/31/2014      Page: 16 of 28


Garcia, 13 F.3d 1464, 1469 (11th Cir. 1994). We review preserved claims of

constitutional error de novo.1 United States v. Brown, 364 F.3d 1266, 1268 (11th

Cir. 2004).

       Mackey’s counsel extensively reviewed every risk-disclosure and best-

efforts provision in the joint venture agreements with each investor. The investors

were cross-examined regarding whether they had any interactions with Mackey

and Jensen before signing the agreement; they each testified that they spoke only to

the intermediary and, in some cases, other ASM investors and that neither Mackey

nor Jensen made any direct representations to them about the Wealth Enhancement

Club or the agreement. On this record, we cannot say that the jury would have had

a significantly different impression of the investors’ credibility had defense

counsel questioned the investors on their understanding of the best-efforts and risk-

disclosure provisions.

       The district court does not have discretion to exclude crucial, relevant

evidence that is necessary to establish a valid defense. United States v. Todd, 108

F.3d 1329, 1332 (11th Cir. 1997). Here, however, questions regarding the

investors’ subjective understanding of the risk-disclosure and best-efforts

provisions were not crucial or necessary for Mackey and Jensen to establish a valid


1
 Jensen did not make a timely Confrontation Clause objection, so review of her challenge is
subject to plain error review. United States v. Arbolaez, 450 F.3d 1283, 1291 (11th Cir. 2006).
However, because Mackey’s challenge fails under de novo review, Jensen’s challenge also fails.


                                              16
                Case: 12-14448     Date Filed: 07/31/2014   Page: 17 of 28


defense—the focus of these criminal charges was whether Mackey and Jensen

intended to defraud ASM’s investors, not on whether the investors believed they

were getting involved in a legitimate but risky investment. See United States v.

Svete, 556 F.3d 1157, 1165 (11th Cir. 2009) (“[T]he focus of the mail fraud statute,

like any criminal statute, is on the violator . . . .”).

          Regardless of the excluded line of questioning, Mackey and Jensen were

able to present evidence of their good faith defense. Mackey testified about his

understanding of the provisions in the joint venture agreement, including the risk-

disclosure and best-efforts provisions. He testified that he made the risk known to

“his” people and that he would not sign a contract that guaranteed a specific high

rate of return. Mackey and Jensen’s counsel were also free to explore whether

Mackey or Jensen directly made any representations about ASM or the Wealth

Enhancement Club to each investor before the investor executed the joint venture

agreement. As a result, we conclude that Mackey and Jensen’s right to a fair trial

was not violated and that they were not prevented from presenting their defenses.

   III.      Sufficiency of the evidence to support Jensen’s convictions

          Jensen challenges the sufficiency of the evidence to support her convictions

on two grounds. First, she argues that the government’s evidence at most

established that Mackey had poor business acumen. Second, she argues that there

was insufficient evidence to demonstrate that she had the requisite knowledge.



                                             17
             Case: 12-14448     Date Filed: 07/31/2014   Page: 18 of 28


      We review the sufficiency of evidence to support Jensen’s conviction de

novo, “viewing the evidence in the light most favorable to the government and

drawing all reasonable inferences and credibility choices in favor of the jury’s

verdict.” United States v. Taylor, 480 F.3d 1025, 1026 (11th Cir. 2007). A jury’s

verdict “cannot be overturned if any reasonable construction of the evidence would

have allowed the jury to find the defendant guilty beyond a reasonable doubt.”

United States v. Rodriguez, 732 F.3d 1299, 1303 (11th Cir. 2013).

      In the light most favorable to the government, the evidence establishes that

ASM was operating as a Ponzi scheme. The government presented evidence that

the Wealth Enhancement Club was never profitable and that ASM paid returns to

its investors from new capital paid to ASM by later investors. It also presented

evidence that ASM invested only a small portion of capital it received from Wealth

Enhancement Club investors and lost almost all of the capital it did invest.

      Instead of admitting that ASM had lost investors’ capital, there was evidence

that Jensen knowingly assisted in the fraud. For example, Jensen was listed as the

vice president of the company on ASM’s website, and there was testimony that she

held herself out as second-in-command on conference calls. Mackey testified that

Jensen knew about ASM’s failed investments and was actively involved in

attempting to recover ASM’s investments from the fraudulent companies it

invested in. There was evidence that Jensen provided excuses to intermediaries



                                         18
             Case: 12-14448     Date Filed: 07/31/2014   Page: 19 of 28


and investors about why ASM was not paying investors returns, including

evidence that she had provided false information about ASM’s assets. For

example, she reported that ASM held over $300 million in a Panamanian bank

account when it, in fact, did not.

      Jensen exercised control over ASM’s various bank accounts. She drafted

most of ASM’s checks, including checks written to herself, to Mackey, and even

for her daughter’s entry fee into a beauty contest. Jensen wrote checks to ASM’s

investors and sent investors false account statements showing that their principal

was steadily increasing. She also sent false 1099 forms to investors reporting that

investors had earned interest on their initial investment. Jensen communicated

with the intermediaries regarding ASM’s ability to pay and its excuses for non-

payment. For example, Jensen reported that ASM had a bank account in Panama

with a $330 million balance, even though the evidence established that ASM never

held this large a balance in any bank account.

      To be sure, the defense presented contrary evidence. But in light of the

government’s evidence, the jury was free to disregard Jensen’s theory that ASM

was a legitimate business that failed simply because Mackey made poor investment

decisions. The jury was also free to conclude that the Wealth Enhancement Club

started as a legitimate investment club but that Mackey and Jensen converted it to a

Ponzi scheme in order to cover losses. Construed in the light most favorable to the



                                         19
             Case: 12-14448     Date Filed: 07/31/2014    Page: 20 of 28


jury’s verdict, the evidence was also sufficient to show that Jensen had the

requisite knowledge. We conclude that the evidence presented at trial was more

than sufficient to support Jensen’s convictions.

   IV.    Challenges to jury instructions

      At the end of trial, Mackey and Jensen asked the district court to give a

theory of the defense instruction. The district court denied the request. Over

Jensen’s objection, the district court also elected to give a deliberate ignorance

instruction only as to Jensen on the conspiracy count. Mackey and Jensen argue

that each error requires a new trial; we disagree.

          a. Refusal to give “theory of the defense” instruction

      We review the district court’s refusal to give a proposed jury instruction for

abuse of discretion. United States v. McQueen, 727 F.3d 1144, 1154 (11th Cir.

2013). A district court abuses its discretion in denying a request to give a theory of

the defense instruction for which there was a sufficient evidentiary basis only if:

“(1) the requested instruction correctly stated the law; (2) the actual charge to the

jury did not substantially cover the proposed instruction; and (3) the failure to give

the instruction substantially impaired the defendant’s ability to present an effective

defense.” United States v. King, 751 F.3d 1268, 1275 (11th Cir. 2014) (quoting

United States v. Palma, 511 F.3d 1311, 1315 (11th Cir. 2008)).

      A majority of the proposed theory of the defense instruction was



                                            20
             Case: 12-14448      Date Filed: 07/31/2014    Page: 21 of 28


substantially covered by the actual instruction given, and the actual instruction

adequately informed the jury regarding the good faith analysis. The district court’s

instruction was more than sufficient to assist the jury in evaluating whether the

government proved that Mackey and Jensen had the requisite intent to defraud.

      The only portion of the proposed theory of the defense instruction not

included in the actual instruction was a list of some of the evidence elicited at trial

that indicated a lack of intent. The district court did not abuse its discretion in

refusing to emphasize evidence favorable to the defendants when instructing the

jury. United States v. Maxwell, 579 F.3d 1282, 1304 (11th Cir. 2009); United

States v. Dohan, 508 F.3d 989, 993 (11th Cir. 2007). Defense counsel was free

to—and did—discuss the import of these pieces of evidence during closing.

Argumentative statements regarding the application of evidence to the law are

appropriate in closings, not jury instructions.

          b. Deliberate ignorance instruction

      A district court should only instruct a jury on deliberate ignorance “when the

facts support[] the inference that the defendant was aware of a high probability of

the existence of the fact in question and purposely contrived to avoid learning all

of the facts in order to have a defense in the event of a subsequent prosecution.”

United States v. Schlei, 122 F.3d 944, 973 (11th Cir. 1997) (quoting United States

v. Perez-Tosta, 36 F.3d 1552, 1564 (11th Cir. 1994)) (alteration omitted). Any



                                           21
              Case: 12-14448    Date Filed: 07/31/2014    Page: 22 of 28


error in giving a deliberate ignorance instruction is harmless where: (1) the jury

was clearly instructed that a precondition to its application of the deliberate

ignorance instruction was proof beyond a reasonable doubt that the defendant

deliberately kept herself ignorant, and (2) the evidence was sufficient, but not

necessarily overwhelming, to support a conviction based on actual knowledge.

United States v. Stone, 9 F.3d 934, 937-39 (11th Cir. 1993).

        We do not need to decide whether the evidence supported a deliberate

ignorance instruction because, even if the instruction was erroneous, any error was

harmless. The district court instructed the jury on actual knowledge, and the

overwhelming evidence supported the jury’s finding that Jensen had actual

knowledge of the unlawful nature of ASM’s business. So, even if the deliberate

ignorance instruction was erroneous, reversal is not warranted.

   V.      Sentencing issues

        Mackey and Jensen argue that their sentences were improperly enhanced for

the loss amount, number of victims, the use of sophisticated means, and investment

advisor enhancement. Mackey also argues that the district court erred in applying

an “organizer or leader” enhancement, and Jensen argues that it erred in denying

her a minor role reduction. We review the district court’s factual findings for clear

error and its application of the Sentencing Guidelines de novo. United States v.

Newman, 614 F.3d 1232, 1235 (11th Cir. 2010). The district court is required “to



                                          22
             Case: 12-14448      Date Filed: 07/31/2014    Page: 23 of 28


make independent findings establishing the factual basis for its Guidelines

calculations.” United States v. Hamaker, 455 F.3d 1316, 1338 (11th Cir. 2006). It

may base these findings on, among other things, “evidence heard during trial,

undisputed statements in the PSI, or evidence presented during the sentencing

hearing.” United States v. Ndiaye, 434 F.3d 1270, 1300 (11th Cir. 2006).

          a. Loss amount enhancement

      Mackey and Jensen contend that the district court erred by applying an 18-

level enhancement for causing a loss between $2.5 million and $7 million. The

PSI recommended a 20-level enhancement for a loss of over $7 million. While

Mackey objected that there was insufficient evidence to support a finding of any

loss, Jensen objected on more limited grounds: Jensen argued that an 18-level

enhancement should apply because the loss was between $2.5 million and $7

million. The Court sustained the objection. See United States v. Weeks, 711 F.3d

1255, 1261 (11th Cir. 2013) (noting that we review arguments not raised in the

district court for plain error). Regardless, their argument fails.

      In fraud cases, the Sentencing Guidelines provide for an 18-level

enhancement where the offense results in a loss between $2.5 million and $7

million. U.S.S.G. § 2B1.1(b)(1)(J), (K) (Nov. 2012). For sentencing purposes,

“the loss amount does not need to be precise and may only be a reasonable

estimate of the loss based on available information.” United States v. Woodard,



                                          23
             Case: 12-14448     Date Filed: 07/31/2014    Page: 24 of 28


459 F.3d 1078, 1087 (11th Cir. 2006).

      The record establishes that the district court rejected the $7.8 million loss

calculation provided in the presentence investigation report (PSI) and, based on

evidence and testimony introduced at trial and presented at the sentencing hearing,

determined that the loss from Wealth Enhancement Club was approximately $5.5

million. Because the loss amount was supported by reliable and specific evidence,

the district court did not err in applying this enhancement.

          b. Multiple victims enhancement

      Mackey and Jensen also argue that the district court erred by applying a 4-

level enhancement for committing an offense involving 50 or more victims, under

U.S.S.G. § 2B1.1(b)(2)(B). Again, the argument fails.

      Jensen did not object to the assertion in the PSI that the offense involved

more than 50 victims. That fact was, therefore, admitted against her for sentencing

purposes. See United States v. Bennett, 472 F.3d 825, 833-34 (11th Cir. 2006)

(stating that the failure to object to facts found in a PSI renders those facts admitted

for sentencing purposes). Moreover, the evidence and testimony from trial and the

sentencing hearing supported the district court’s finding that the offense involved

more than 50 victims. The district court did not err in applying a 4-level

enhancement for committing an offense involving 50 or more victims.

          c. Sophisticated means enhancement



                                          24
             Case: 12-14448      Date Filed: 07/31/2014    Page: 25 of 28


      Mackey and Jensen next argue that the district court erred when it applied a

2-level enhancement based on their use of sophisticated means to perpetrate their

fraud or to avoid detection. U.S.S.G. § 2B1.1(b)(10)(C). “Sophisticated means” is

defined as “especially complex or especially intricate offense conduct” that

pertains to executing or concealing the offence. Id. § 2B1.1(b), cmt. n.8(B). A

defendant’s individual actions need not be sophisticated, provided that the totality

of the scheme was sophisticated. United States v. Ghertler, 605 F.3d 1256, 1267

(11th Cir. 2010).

      The district court found that Mackey and Jensen created documents to lull

investors into believing that they were investing in a legitimate securities

transaction; sent false account statements to investors; issued false 1099 forms to

investors; and made statements to investors to avoid detection and to convince

them that they would lose their investment if they contacted law enforcement. The

totality of these activities carried out over an extended period of time is sufficient

to support the district court’s finding that Mackey and Jensen used sophisticated

means to obtain investors and conceal their fraud. The district court did not clearly

err in applying a 2-level sophisticated means enhancement.

          d. Investment advisor enhancement

      The sentencing guidelines provide for a 4-level enhancement if the offense

involved “a violation of securities law, and at the time of the offense, the defendant



                                           25
             Case: 12-14448      Date Filed: 07/31/2014    Page: 26 of 28


was . . . (iii) an investment advisor, or a person associated with an investment

advisor.” U.S.S.G. § 2B1.1(b)(18)(A). To apply the investment advisor

enhancement, the defendant need not be convicted under a securities or

commodities law. Id. § 2B1.1(b) cmt. n.14(B). Rather, it may apply when a

defendant is convicted under a general fraud statute if the defendant’s conduct

violated a securities law or commodities law. Id. For purposes of this

enhancement, the term “investment adviser” carries the same meaning as in the

Investment Advisers Act of 1940: “any person who, for compensation, engages in

the business of advising others, either directly or through publications or writings,

as to the value of securities or as to the advisability of investing in, purchasing, or

selling securities . . . .” Id. § 2B1.1(b) cmt. n.14(A); 15 U.S.C. § 80b-2(a)(11).

      Mackey and Jensen’s conduct satisfies the elements of 15 U.S.C. § 77(g)(a)

and constitutes a violation of securities laws. Because Mackey exercised control

over how (and whether) the Wealth Enhancement Club investors’ funds were

invested, Mackey is considered to have provided investment advice for purposes of

the Investment Advisers Act of 1940 and the investment advisor enhancement.

United States v. Elliott, 62 F.3d 1304, 1310 (11th Cir. 1996) (finding that

defendants provided investment advice by controlling which investment vehicles

their customers invested in); see also Abrahamson v. Fleschner, 568 F.2d 862, 871

(2d Cir. 1977) (“[M]any investment advisers ‘advise’ their customers by exercising



                                           26
             Case: 12-14448     Date Filed: 07/31/2014    Page: 27 of 28


control over what purchases and sales are made with their clients’ funds.”).

Jensen, as the vice president of ASM, exercised control over investors’ funds, and

acted in more than just a ministerial capacity. The district court did not clearly err

in applying this 4-level enhancement.

          e. The “organizer or leader” enhancement

      A district court can impose a 4-level enhancement to a defendant’s sentence

“if the defendant was an organizer or leader of criminal activity that involved five

or more participants or was otherwise extensive.” U.S.S.G. § 3B1.1(a) (emphasis

added). There is more than sufficient support in the record for the district court’s

finding that Mackey’s criminal activity was “otherwise extensive.” The district

court did not clearly err in applying this enhancement.

          f. Minor role reduction

      Jensen argues that she was merely a clerical worker and that the district

court clearly erred when it denied her a minor role reduction, but we disagree.

      A district court can reduce a defendant’s offense level by 2 levels if the

defendant was “a minor participant” in the crime. U.S.S.G. § 3B1.2(b). To

determine whether Jensen was entitled to a reduction for a minor role, the district

court had to consider (1) her “role in the relevant conduct for which she has been

held accountable at sentencing,” and (2) “her role as compared to that of other

participants in her relevant conduct.” United States v. De Varon, 175 F.3d 930,



                                          27
             Case: 12-14448     Date Filed: 07/31/2014    Page: 28 of 28


940 (11th Cir. 1999). “The fact that a defendant’s role may be less than that of

other participants engaged in the relevant conduct may not be dispositive of role in

the offense, since it is possible that none are minor or minimal participants.” Id. at

944. The defendant must prove that a mitigating-role adjustment is merited by a

preponderance of the evidence. Id. at 939.

      The record amply supports the district court’s finding that Jensen did not

play a minor role. Jensen had independent control over ASM’s bank accounts,

wrote checks to investors as well as to herself and Mackey, and communicated

false information about ASM’s accounts to investors. Based on this evidence, the

district court was entitled to find that Jensen performed an important role in

conducting the Wealth Enhancement Program, and that, while her role was

different from Mackey, she was not substantially less culpable than Mackey. The

district court did not clearly err in declining to apply a minor role adjustment.

   VI.    Conclusion

      Based on the foregoing, we affirm Mackey and Jensen’s convictions and

sentences.

      AFFIRMED.




                                          28